
	

114 HR 4271 IH: End EPA Advertising Act
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4271
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Agriculture, Transportation and Infrastructure, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Administrator of the Environmental Protection Agency from awarding contracts for
			 public relations, market research, or other similar activities.
	
	
 1.Short titleThis Act may be cited as the End EPA Advertising Act.2.Prohibition on public relations contracting by Environmental Protection Agency (a)ProhibitionThe Administrator of the Environmental Protection Agency may not award any contract for public relations, market research, or other similar activities.
 (b)DefinitionsIn this Act: (1)Public relationsThe term public relations includes writing services, event planning and management, media relations, radio and television analysis, and press services.
 (2)Market researchThe term market research includes telephone and field interviews, focus testing, and surveys. (c)Effective dateThis section shall apply with respect to contracts awarded on or after the date of the enactment of this Act.
			
